On Petition for Rehearing.
Roby, C. J.
In support of the petition for a rehearing it is earnestly insisted that “this court erred in holding that appellant’s .amended complaint was sufficient upon demurrer, without stating when the appellant acquired the stock in his hands- — -whether before or after the alleged fraudulent transactions on the part of the Home Crystal Water Company’s officers.” The point stated was urged by appellees in their original .brief. It was answered by appellant in his reply brief. The amended complaint contains an allegation as follows: “Plaintiff is, at the time of the institution of this action, and for a long time prior thereto was, the owner of a large amount, to wit, a large majority, of the capital stock of said corporation, and was the owner of a large amount of said stock before any of the alleged or pretended sales or transfers of property hereinafter referred to, and herein complained of.” It did not become, in view of the foregoing, necessary to decide the legal propositions urged by appellant.
It is further asserted that appellant’s remedy was by injunction, that no warrant existed for. the appointment of a receiver, and that this court failed to consider the point. The prayer of the amended complaint is for judg*291ment for the possession of the property, or for its value, and for an accounting. dSTo- question involving the appointment of a receiver is presented by the demurrer.
Petition overruled.